Wells, J.
— The question presented in this case is, whether the defendant can be permitted to show, that the note in suit was antedated by mistake, and that the time of payment had not elapsed when the action was commenced.
The plaintiff presents the note in evidence duly indorsed; and the legal presumption is, that it was indorsed before it became due. Ranger v. Cary, 1 Metc. 369. The plaintiff is therefore to be considered as having taken the note before it was payable according to its terms, and there is no evidence, that he is not a bona fide holder and purchaser for a valuable consideration. He had no knowledge of any mistake in the date, and had a right to consider it as correctly written. He was authorized to regard the note as a true exposition of the contract between the original parties, and he cannot be pre*87judiced by any error in it, arising from their mistake of which he was ignorant. The testimony offered was inadmissible, and a default must be entered. Defendant defaulted.